DAUKSCH, Judge.
This is an appeal from a sentence which is a departure from the sentencing guidelines. Although the trial court asserted in its reasons for departure that appellant twice violated his probation, the record reflects that he violated his probation once.
When a probationer violates his probation he is subject to being resen-tenced upwards one cell. Boldes v. State, 475 So.2d 1356 (Fla. 5th DCA 1985). Here the sentence was enhanced five cells. This was error so we vacate the sentence and remand for resentencing.
Sentence VACATED; REMANDED.
ORFINGER and COWART, JJ., concur.